Title: To George Washington from Philip Schuyler, 17 February 1780
From: Schuyler, Philip
To: Washington, George


          
            Dear Sir
            Albany February 17th 1780
          
          I am Just Informed that a person is to set out In ten Minutes for Philadelphia I can therefore only do myself the honor to Acknowledge Your Excellencys favor of the 30th ult. which I recieved on the 1⟨4⟩th at Saratoga.
          I find myself under the necessity of repairing to Congress without delay I shall most Certainly call on you and In person Answer the Several Querreis Containd in Your letter. I am Dr Sir with the most Affectionate sentiments & the Greatest respect & Esteem your Excellencys Most Obed. Hm. servt
          
            Ph: Schuyler
          
        